Exhibit 10.2

LOGO [g29844image001.jpg]

[FORM OF CONSENT IN CONNECTION WITH AWARDS ISSUED

UNDER 2000 AND 2004 STOCK INCENTIVE PLANS]

_________, 2006

 

To:    [_____________]                                       

 

From:    M. O. Burns – Chair, Compensation Committee Re:    Awards Under 2000
and 2004 Stock Incentive Plans

Green Mountain Power Corporation (the “Company”) has agreed to merge with a
subsidiary of Northern New England Energy Corporation (the “Merger”). Completion
of the Merger is subject to the approval of the Company’s shareholders and the
approval of the regulatory authorities.

The Company anticipates that its shareholders will be asked to approve the
Merger at a special meeting of the Company’s shareholders. Although the Company
expects that the Merger will be approved by the regulators, there is no
assurance that the Merger will be approved or the date on which such approval
will be received.

Approval of the Merger by the Company’s shareholders will affect your
outstanding awards under the Company’s 2000 and 2004 Stock Incentive Plans. The
following paragraphs describe how your outstanding awards will be affected. The
following paragraphs also describe a change to the terms of your outstanding
awards that has been approved, subject to your consent.

Vesting. All of your outstanding awards under the 2000 and 2004 Stock Incentive
Plans will be vested or exercisable as of the date that the Merger is approved
by the Company’s shareholders.

Automatic Cash Out. Section 7(a) of the 2000 and 2004 Stock Incentive Plans
provide that, unless the Compensation Committee decides otherwise, before or
after the grant, that outstanding awards (i) will be cashed out as of the date
that shareholders approve the Merger and (ii) the cash payment will be based on
the “Change in Control Price” (generally the highest trading price during the 60
day period immediately before the shareholders’ approval of the Merger).

As permitted by the 2000 and 2004 Stock Incentive Plans, the Compensation
Committee of the Company’s Board of Directors has determined that outstanding
awards will be cashed out as of the date the Merger is completed rather than as
of the shareholders’ approval of the Merger. The Compensation Committee has also
determined that the cash out of outstanding awards will be based on the value of
the merger consideration, i.e., the cash payment that each shareholder receives
for each share of Company common stock, rather than the “Change in Control
Price” described above.

Green Mountain Power Corporation    163 Acorn Lane Colchester    Vermont
05446-6611    P(802)864-5731    F(802)655-8419    www.greenmountainpower.biz



--------------------------------------------------------------------------------

The Compensation Committee took this action for several reasons. First, this
action assures that the cash out of outstanding awards will be based on the same
value received by the Company’s shareholders. Second, it avoids the cancellation
of outstanding awards until the date that the Merger is completed (assuring that
outstanding awards will remain in effect if, for some reason, the Merger is not
completed). Third, this action postpones the Company’s obligation to make the
cash out payment until it is certain that the Merger will be completed.

Participant Election. Section 7(c) of the 2000 and 2004 Stock Incentive Plans
provide that each participant may elect, after the shareholders’ approval of the
Merger and before the Merger is completed, to receive a cash out payment based
on the highest trading price during the 60 day period immediately before the
date of the participant’s notice.

The Compensation Committee has determined that the election provided by Section
7(c) of the 2000 and 2004 Stock Incentive Plans will not apply to your
outstanding awards held by officers and directors. This change will apply to
your outstanding awards only if you consent to the Compensation Committee’s
action. The Compensation Committee requests that you consent to this change for
the same reasons described above. The Compensation Committee’s action, and your
consent, will assure that your outstanding awards are cashed out on the basis of
the same value received by the Company’s shareholders and will postpone the
cancellation and cash out until it is certain that the Merger will be completed.

The Company hopes that you will consent to the Compensation Committee’s action.
If you accept and agree to this action, please sign below and return this letter
to Donald J. Rendall, VP & General Counsel. You should keep a copy of this
letter for your records. Please feel free to contact Don Rendall if you have any
questions about your outstanding awards or this letter.

Sincerely,

Merrill O. Burns

Chair, Compensation Committee

Green Mountain Power Corporation

Acceptance and Consent

I hereby accept and consent to the amendment of my outstanding Awards (as
defined in the 2000 and 2004 Stock Incentive Plans) to eliminate my right to
require the Company to cash out the Awards in accordance with Section 7(c) of
the 2000 and 2004 Stock Incentive Plans.

 

Date:  

 

     Signed:  

 

       Print Name:  

 